Electronically Filed
                                                      Supreme Court
                                                      SCWC-14-0000548
                                                      31-DEC-2014
                                                      02:19 PM



                          SCWC-14-0000548

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      MICHAEL KUMUKAUOHA LEE,
                  Petitioner/Plaintiff-Appellant,

                                vs.

   WILLIAM AILA, in his official capacity as Chairperson of the
      BOARD OF LAND AND NATURAL RESOURCES, STATE OF HAWAI#I,
                       and HASEKO (EWA) INC.,
                 Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0000548; CIV. NO. 12-1-1644)

        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for writ of certiorari was

filed, see Hawai#i Revised Statutes § 602-59(a) (Supp. 2013); see

also Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

(2012),

           IT IS HEREBY ORDERED that Petitioner’s application for

writ of certiorari, filed December 24, 2014, is dismissed without

prejudice to re-filing the application pursuant to HRAP Rule
40.1(a) (2014)   (“The application shall be filed within thirty

days after the filing of the intermediate court of appeals’

judgment on appeal or dismissal order, unless the time for filing

the application is extended in accordance with this rule.”).

          DATED:   Honolulu, Hawai#i, December 31, 2014.

Michael Kumukauoha Lee           /s/ Mark E. Recktenwald
petitioner pro se
                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael W. Wilson




                                 2